DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 08/05/2021.
The applicant's arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 5, 7 – 12, 14 and 16 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electromagnetic field measurement" in lines 16 - 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the electromagnetic field measurement" in line 20 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the electromagnetic field measurement" in lines 16 - 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 3, 5, 7 – 11, 14, 16 – 19, 21 and 22 are rejected as being dependent from the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 7 – 12, 14 and 16 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020171583 (Purdy) in view of US 20190004139 (Zhang) and further in view of US 20180006745 (Vanwiggeren).
Regarding claims 1 and 20, Purdy teaches “A method for measuring a radiation pattern of an antenna array, comprising…”
(paragraph 0031: an array antenna 100 comprising N antenna elements 114.)…”
“…obtaining a plurality of center positions corresponding to the plurality of array radiation patterns (paragraph 0040 which refers to FIG 1E, but in fact it is a typo and appropriate FIG is FIG 1C: This arrangement permits both the probe 122 and the antenna 100 to be positioned at any one of M positions 130 corresponding to the boresight position, or in the vicinity of the boresight position, of any one of N antenna elements 114. The boresight position of each antenna element corresponds to recited “a plurality of center positions corresponding to the plurality of array radiation patterns”);
feeding a preset port excitation to the antenna array, to excite the plurality of array elements (paragraph 0035: applying a mutually orthogonal set of codes 140 thus allowing all antenna elements 114 to radiate simultaneously.);
obtaining a plurality of sets of electromagnetic field measurement data of the antenna array at a plurality of corresponding measurement points (paragraph 0036: The probe 122 receives the radiated signals from each elemental antenna 1141, 1142, . . . , 114n, . . . , 114N of the array antenna 100 with a phase and amplitude which depends upon the separation rn between the individual antenna elements and the probe, and the angular separation as it affects the radiation patterns of the elemental antennas and the probe. The signals received by the probe 122 are processed in the receiver 132 and decoder/cross-correlator 134 to produce the resulting unprocessed signals E1, E2, . . . , En, . . . , EN. Each of these signals represents one of the signals flowing in an independent path extending between one of the various individual antenna elements 1141, 1142, . . . , 114n, . . . , 114N of array antenna 100 and the probe 122. Paragraph 0035: the probe 122 takes azimuth and elevation scans. These signals E1, E2, . . . , En, . . . , EN represent “a plurality of sets of electromagnetic field measurement data”. Paragraph 0070: The output of the decoder provides a set of complex weights, Enm which is also mapped to “a plurality of sets of electromagnetic field measurement data”) in a far field of the antenna array (paragraph 0032: A probe 122 is located, optionally using optional probe positioner 124 at a distance d away from the antenna array elements 114, the distance d being nominally in the far-field of the antenna array elements 114.), each set of the electromagnetic field measurement data comprising amplitude and phase (as was explained above, a set of complex weights, Enm represents “a plurality of sets of electromagnetic field measurement data”. Further, as may be seen from paragraphs 0055 – 0063, since Enm is a complex number it inherently includes “amplitude and phase”), wherein the electromagnetic field measurement is performed by a…” [single] “…testing antenna[[s]] with the plurality of array elements excited, to obtain the plurality of sets of electromagnetic field measurement data (paragraph 0036: The probe 122 (“testing antenna”) receives the radiated signals (“the electromagnetic field measurement is performed”) from each elemental antenna 1141, 1142, . . . , 114n, . . . , 114N of the array antenna 100 (“with the plurality of array elements excited”). The signals received by the probe 122 are processed in the receiver 132 and decoder/cross-correlator 134 to produce the resulting unprocessed signals E1, E2, . . . , En, . . . , EN. Each of these signals represents one of the signals flowing in an independent path extending between one of the various individual antenna elements 1141, 1142, . . . , 114n, . . . , 114N of array antenna 100 and the probe 122. Paragraph 0035: the probe 122 takes azimuth and elevation scans. These signals E1, E2, ... , En, ... , EN represent “the plurality of sets of electromagnetic field measurement data”. Paragraph 0070: The output of the decoder provides a set of complex weights, Enm which is also mapped to “the plurality of sets of electromagnetic field measurement data”);
obtaining an aperture field excitation (interpreted as the actual excitation signal fed into the antenna elements consistent with the applicant’s specification; paragraph 0036: each of the signals fed into the antenna elements has its relative amplitude and phase                         
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    ∅
                                    n
                                
                            
                        
                     and represents “an aperture field excitation”. Paragraph 0063: The relative amplitude and phase weights are then recovered using                         
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                            =
                            
                                
                                    S
                                
                                
                                    n
                                    m
                                
                            
                            
                                
                                    E
                                
                                
                                    n
                                    m
                                
                            
                        
                     and represents “obtaining an aperture field excitation”) based on the plurality of array radiation patterns (Snm used in the formula of paragraph 0063 is given in the formula shown in paragraph 0062. From the formula in paragraph 0062 it may clearly be seen that Snm depends on                         
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                            m
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                     which is “the plurality of array radiation patterns”), the plurality of center positions, positions of the plurality of measurement points (Snm used in the formula of paragraph 0063 is given in the formula shown in paragraph 0062. From the formula in paragraph 0062 it may clearly be seen that Snm depends on                         
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    p
                                
                            
                        
                     which defines the angles between the m-th antenna probe boresight position and the n-th antenna element (therefore, based on “the plurality of center positions, the positions of the plurality of measurement points” since this angle depends on the relative positions of the individual array elements and a particular measurement point)) and the plurality of sets of electromagnetic field measurement data (Formula in paragraph 0063 for                         
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                        
                     makes use of Enm which is “the plurality of sets of electromagnetic field measurement data”); and
obtaining a radiation pattern of the antenna array at a target position based on the aperture field excitation, the plurality of array radiation patterns and the plurality of center positions (This does not appear to be explicitly disclosed by Purdy. However, since no further definitions of the “target position” are given in the claim, the “target position” can be selected to be anywhere including one fixed position of the measurement probe. It would have been obvious that the recited in the claim value may be derived from the formula given in paragraph 0055, which shows a formula for signals produced by N antenna elements at each of the M positions of the probe:
                
                    
                        
                            E
                        
                        
                            n
                            m
                        
                    
                    =
                    
                        
                            a
                        
                        
                            n
                        
                    
                    
                        
                            e
                        
                        
                            j
                            k
                            ∅
                            n
                        
                    
                    
                        
                            g
                        
                        
                            n
                        
                    
                    
                        
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    e
                                
                            
                        
                    
                    f
                    (
                    
                        
                            ∝
                        
                        
                            n
                            m
                        
                        
                            p
                        
                    
                    )
                    
                        
                            e
                            x
                            p
                            (
                            j
                            k
                            
                                
                                    r
                                
                                
                                    n
                                    m
                                
                            
                            )
                        
                        
                            
                                
                                    r
                                
                                
                                    n
                                    m
                                
                            
                        
                    
                
            
When the target position corresponds to a specific position of the probe, m is no longer a variable and the whole formula may be rewritten as following:
                
                    
                        
                            E
                        
                        
                            n
                        
                    
                    =
                    
                        
                            a
                        
                        
                            n
                        
                    
                    
                        
                            e
                        
                        
                            j
                            k
                            ∅
                            n
                        
                    
                    
                        
                            g
                        
                        
                            n
                        
                    
                    
                        
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    e
                                
                            
                        
                    
                    f
                    (
                    
                        
                            ∝
                        
                        
                            n
                        
                        
                            p
                        
                    
                    )
                    
                        
                            e
                            x
                            p
                            (
                            j
                            k
                            
                                
                                    r
                                
                                
                                    n
                                
                            
                            )
                        
                        
                            
                                
                                    r
                                
                                
                                    n
                                
                            
                        
                    
                
            
where En represents “a radiation pattern of the antenna array at a target position” produced by plurality of antenna elements. This value depends on                         
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                        
                     (“based on the aperture field excitation”),                         
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                     (“based on … the plurality of array radiation patterns”) as well as                         
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    p
                                
                            
                        
                     , which defines the angles between the specific position of the probe corresponding to the “target position” and the n-th antenna element (“based on … the plurality of center positions” since this angle depends on the relative positions of the individual array elements, including the respective center, and the particular position of the probe)).”

With respect to “obtaining a plurality of array radiation patterns corresponding to a plurality of array elements” “wherein one of the following: the plurality of array radiation patterns are obtained by a measurement with each array element being separately fed”, Purdy also teaches separate feeding of the array elements (may be seen at least from FIG 1) and at least in paragraphs 0032, 0033 and 0037 teaches computing the antenna element patterns 146 based on sampling. Additional details are provided in paragraphs 0048 and 0050. However, in Purdy, these measurements are interrelated with other measurements and thus are not performed independently.

In similar art of antenna parameters determination, Zhang teaches initial determination of radiation patterns of each antenna elements as a step separate from determination of the overall performance of the antenna array. In particular, as disclosed in paragraph 0017, a phased array antenna simulator activates (e.g., excites) each antenna element of the phased array antenna individually by applying a normalized power and a normalized phase to each antenna element sequentially (“with each array element being separately fed”). While a particular antenna element is activated, one or more sensors measure a far-field pattern associated with the particular antenna element (“obtaining a plurality of array radiation patterns corresponding to a plurality of array elements” “wherein one of the following: the plurality of array radiation or measuring the far-field pattern for each antenna element. Paragraph 0051: determining an overall electromagnetic far-field pattern for the phased array antenna based at least on individual normalized far-field patterns and based on beamforming parameters associated with a location of interest, at 504. For example, the overall electromagnetic far-field pattern determination circuitry 110 determines the overall electromagnetic far-field pattern 180 based on the far-field patterns 151-154 and the beamforming parameters 191-194.

    PNG
    media_image1.png
    85
    557
    media_image1.png
    Greyscale


In other words, to determine the overall electromagnetic far-field pattern at a specific point (“target position”), plurality of individual patterns for the antenna elements are combined, therefore, it is “based on the plurality of array radiation patterns”. Also see abstract: The overall electromagnetic far-field pattern is usable to determine a signal strength, at the location of interest (“obtaining a radiation pattern of the antenna array at a target position”), of a signal transmitted from the phased array antenna. This is based on the overall electromagnetic far-field pattern which on its own is based on actual excitation signals fed into the antenna elements which produce antenna electromagnetic field with corresponding aperture (“based on the aperture field excitation”), as well as on “the plurality of array radiation patterns and the plurality of center positions” as being used during the measurements and representing points from which individual antenna elements radiate. This may also be seen from the formula in paragraph 0051 of Zhang showing the relationship between the overall electromagnetic far field pattern and the power level for a particular antenna element Ai(f).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to use disclosed by Zhang method of determination of the overall electromagnetic far-field pattern of the entire antenna based on separately determined plurality of individual patterns produced by individual antenna 
Additionally, using disclosed by Zhang determination of radiation patterns of individual antenna elements separate from any subsequent measurements of the overall antenna array performance, instead of disclosed by Purdy measurements used for both determinations, would have simply been a substitution of one element for another known in the field and the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).

With respect to the limitation “…and the plurality of array radiation patterns are obtained by a simulation based on at least one of a physical parameter, a mechanical model, and a simulation model of the antenna array, and wherein the physical parameter comprises an antenna form and an array structure”, it is recited in the claim in the alternative form (“wherein one of the following A; and B”), therefore, it is sufficient to meet at least one of the limitations “A” or “B” in the claim to meet the limitations of the 

Lastly, Purdy does not disclose performing the electromagnetic field measurement using a “plurality” of testing antennas. In Purdy, a single probe moves along the rack to take multiple measurements at each of the multiple probe positions.
Vanwiggeren teaches integrated antenna array testing system. FIG 1 with corresponding description disclose a configuration of the testing system. As may be seen, the antenna array to be tested is shown as 115 and a measurement array is shown as 130 including array elements 131-139. It is further described in more detail in paragraphs 0024 – 0025. The measurement array 130 is configured to receive signals transmitted from the antenna array 115 in order to measure various parameters of the antenna array 115. The system 100 is able to measure the parameters of the integrated DUT 110 and antenna array 115 at each of the array elements 131-139 of the measurement array 130. Each of the array elements 131-139 provides DUT parameter measurements associated with particular radiation angles from the DUT 110. Because of the multiple array elements 131-139, these measurements can be made simultaneously and without requiring rotation or mechanical motion. This significantly speeds up the required measurements, which typically must be measured at many angles across a range of angles.
In other words, Vanwiggeren teaches performing the electromagnetic field measurement using a “plurality” of testing antennas.


Regarding claim 21, Purdy teaches or fairly suggests “wherein obtaining the aperture field excitation based on the plurality of array radiation patterns, the plurality of center positions, the positions of the plurality of measurement points and the plurality of sets of electromagnetic field measurement data comprises:
obtaining a first amplitude phase transformation matrix from the plurality of array elements to the plurality of measurement points based on the plurality of array radiation patterns, the plurality of center positions and the positions of the plurality of measurement points (from the formula in paragraph 0055, “a first amplitude phase transformation matrix” may be deduced to be (let us call it “Y”)
                
                    Y
                    =
                    
                        
                            g
                        
                        
                            n
                        
                    
                    
                        
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    e
                                
                            
                        
                    
                    f
                    (
                    
                        
                            ∝
                        
                        
                            n
                            m
                        
                        
                            p
                        
                    
                    )
                    
                        
                            e
                            x
                            p
                            (
                            j
                            k
                            
                                
                                    r
                                
                                
                                    n
                                    m
                                
                            
                            )
                        
                        
                            
                                
                                    r
                                
                                
                                    n
                                    m
                                
                            
                        
                    
                
            
Where
                        
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                            m
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                     is the n-th element pattern (“based on the plurality of array radiation patterns”);
                        
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    p
                                
                            
                            )
                        
                     is the probe pattern and
                        
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    p
                                
                            
                        
                     defines the angles between the m-th antenna probe boresight position and the n-th antenna element (“based on … the plurality of center positions and the positions of the plurality of measurement points” since this angle depends on the relative positions of the individual array elements and a particular measurement point)); and
obtaining the aperture field excitation based on a relationship among the first amplitude phase transformation matrix, the plurality of sets of electromagnetic field measurement data and the aperture field excitation, wherein the relationship among the first amplitude phase transformation matrix, the plurality of sets of electromagnetic field measurement data and the aperture field excitation satisfies an expression:
E=YI'
where E denotes the plurality of sets of electromagnetic field measurement data (disclosed by Purdy as plurality of Enm), Y denotes the first amplitude phase transformation matrix (see above for correspondence between Y and the disclosure of Purdy), and I' denotes the aperture field excitation (as given by the formula in paragraph 0055,
                        
                            
                                
                                    E
                                
                                
                                    n
                                    m
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                            m
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    p
                                
                            
                            )
                            
                                
                                    e
                                    x
                                    p
                                    (
                                    j
                                    k
                                    
                                        
                                            r
                                        
                                        
                                            n
                                            m
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                            m
                                        
                                    
                                
                            
                        
                    , which can be rewritten as following:
                
                    
                        
                            E
                        
                        
                            n
                            m
                        
                    
                    =
                    
                        
                            a
                        
                        
                            n
                        
                    
                    
                        
                            e
                        
                        
                            j
                            k
                            ∅
                            n
                        
                    
                    Y
                
            
 however, the combination of the plurality of values                          
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    ∅
                                    n
                                
                            
                        
                     may be said to represent recited in the claim “I' denotes the aperture field excitation”, this formula may also be rewritten as
                
                    
                        
                            E
                        
                        
                            n
                            m
                        
                    
                    =
                    
                        
                            I
                        
                        
                            '
                        
                    
                    Y
                     
                
            
as recited by the claim).”

Additionally or alternatively, in similar art of antenna parameters determination, Zhang teaches (see paragraph 0048) determining, on an individual element-by-element basis, a normalized far-field pattern for each radiating element of a plurality of antenna elements, at 502. The plurality of antenna elements is associated with a phased array antenna. For example, referring to FIG. 1, the single element far-field pattern determination unit 106 determines the far-field patterns 151-154 for each antenna element 131-134, respectively, on an element-by-element basis. Determining the far-field pattern for each antenna element includes simulation the far-field pattern for each antenna element or measuring the far-field pattern for each antenna element. Paragraph 0051: determining an overall electromagnetic far-field pattern for the phased array antenna based at least on individual normalized far-field patterns and based on beamforming parameters associated with a location of interest, at 504. For example, the overall electromagnetic far-field pattern determination circuitry 110 determines the overall electromagnetic far-field pattern 180 based on the far-field patterns 151-154 and the beamforming parameters 191-194.

    PNG
    media_image1.png
    85
    557
    media_image1.png
    Greyscale

The formula above provides “radiation pattern of the antenna array at a target position” (see paragraph 0024: The far-field pattern 151 is indicative of a radiation pattern, at a particular distance from the antenna element 131, of an electromagnetic field surrounding the antenna element 131.).
In other words, to determine the overall electromagnetic far-field pattern at a specific point (“target position”), plurality of individual patterns for the antenna elements Ai(f).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to use disclosed by Zhang method of determination of the overall electromagnetic far-field pattern of the entire antenna based on plurality of individual patterns produced by individual antenna elements, in the system of Purdy. Doing so would have allowed using determined one-by-one electromagnetic far-field patterns of individual elements of a phased array antenna to be summed to enable determination of the collective electromagnetic far-field pattern for different beams that the phased array antenna can generate (see Zhang, paragraph 0007). This would have also allowed to determine attenuation at a location of interest (see Zhang, paragraph 0018).

Regarding claim 2, Purdy in combination with Vanwiggeren teaches “wherein obtaining the plurality of sets of electromagnetic field measurement data of the antenna array comprises: obtaining the plurality of sets of electromagnetic field measurement data based on a plurality of testing antennas correspondingly located at the plurality of measurement points (indeed, as was explained in the rejection of claim 1 above, Vanwiggeren in FIG 1 with corresponding description discloses the antenna array to be tested as 115 and a measurement array as 130 including array elements 131-139. Paragraphs 0024 – 0025: the measurement array 130 is configured to receive signals transmitted from the antenna array 115 in order to measure various parameters of the antenna array 115. Each of the array elements 131-139 provides DUT parameter measurements associated with particular radiation angles from the DUT 110. Because of the multiple array elements 131-139, these measurements can be made simultaneously and without requiring rotation or mechanical motion. This significantly speeds up the required measurements, which typically must be measured at many angles across a range of angles.).”
Regarding claim 3, Purdy does not teach “wherein the plurality of testing antennas are in a same anechoic chamber as the antenna array.”
However, this is disclosed by Vanwiggeren in paragraph 0028: the system 100 includes an anechoic chamber 140, configured to house the DUT 110 and the measurement array 130.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to further modify the system of Purdy by 
Regarding claim 5, Purdy teaches or fairly suggests “wherein when the number of array elements and position distribution in a first coupling region of a first array element is the same as the number of array elements and position distribution in a second coupling region of a second array element, the array radiation pattern of the first array element is the same as the array radiation pattern of the second array element (the thrust of this claim is not clear: what specifically does it try to claim? This appears to be an obvious statement: if object A looks like object B, they must look alike).”
Regarding claim 7, Purdy teaches or fairly suggests “wherein obtaining the radiation pattern of the antenna array at the target position based on the aperture field excitation, the plurality of array radiation patterns and the plurality of center positions comprises:
obtaining a second amplitude phase transformation matrix from the plurality of array elements to the target position based on the plurality of array radiation patterns, the plurality of center positions and the target position (as was explained above in the rejection of claim 1, since no further definitions of the “target position” are given in the claim, the “target position” can be selected to be anywhere including one fixed position of the measurement probe. Paragraph 0055 shows a formula for signals produced by N antenna elements at each of the M positions of the probe:
                
                    
                        
                            E
                        
                        
                            n
                            m
                        
                    
                    =
                    
                        
                            a
                        
                        
                            n
                        
                    
                    
                        
                            e
                        
                        
                            j
                            k
                            ∅
                            n
                        
                    
                    
                        
                            g
                        
                        
                            n
                        
                    
                    
                        
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    e
                                
                            
                        
                    
                    f
                    (
                    
                        
                            ∝
                        
                        
                            n
                            m
                        
                        
                            p
                        
                    
                    )
                    
                        
                            e
                            x
                            p
                            (
                            j
                            k
                            
                                
                                    r
                                
                                
                                    n
                                    m
                                
                            
                            )
                        
                        
                            
                                
                                    r
                                
                                
                                    n
                                    m
                                
                            
                        
                    
                
            
When the target position corresponds to a specific position of the probe, m is no longer a variable and the whole formula may be rewritten as following:
                
                    
                        
                            E
                        
                        
                            n
                        
                    
                    =
                    
                        
                            a
                        
                        
                            n
                        
                    
                    
                        
                            e
                        
                        
                            j
                            k
                            ∅
                            n
                        
                    
                    
                        
                            g
                        
                        
                            n
                        
                    
                    
                        
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    e
                                
                            
                        
                    
                    f
                    (
                    
                        
                            ∝
                        
                        
                            n
                        
                        
                            p
                        
                    
                    )
                    
                        
                            e
                            x
                            p
                            (
                            j
                            k
                            
                                
                                    r
                                
                                
                                    n
                                
                            
                            )
                        
                        
                            
                                
                                    r
                                
                                
                                    n
                                
                            
                        
                    
                
            
Part of this formula, “a second amplitude phase transformation matrix” may be given as (let us call it “X”)
                
                    X
                    =
                    
                        
                            g
                        
                        
                            n
                        
                    
                    
                        
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    e
                                
                            
                        
                    
                    f
                    (
                    
                        
                            ∝
                        
                        
                            n
                        
                        
                            p
                        
                    
                    )
                    
                        
                            e
                            x
                            p
                            (
                            j
                            k
                            
                                
                                    r
                                
                                
                                    n
                                
                            
                            )
                        
                        
                            
                                
                                    r
                                
                                
                                    n
                                
                            
                        
                    
                
            
where
                        
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                     is the n-th element pattern (“based on the plurality of array radiation patterns”);
                        
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    p
                                
                            
                            )
                        
                     is the probe pattern at the specific position of the probe corresponding to the “target position” and
                        
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    p
                                
                            
                        
                     defines the angles between the specific position of the probe corresponding to the “target position” and the n-th antenna element (“based on … the plurality of center positions and the target position” since this angle depends on the relative positions of the individual array elements and the particular position of the probe); and
obtaining the radiation pattern of the antenna array at the target position based on a relationship among the second amplitude phase transformation matrix, the aperture field excitation and the radiation pattern at the target position, wherein the relationship among the second amplitude phase transformation matrix, the aperture field excitation and the radiation pattern at the target position satisfies an expression:
E'=(I')TX
where E' denotes the radiation pattern at the target position (), I' denotes the aperture field excitation, X denotes the second amplitude phase transformation matrix, and ( )T denotes a transposition operation of a matrix (in view of the above explanation and based on the formula in paragraph 0055, the formula for the signals produced by N antenna elements at a specific position of the probe (when m is fixed and no longer varies) may be rewritten as
                
                    
                        
                            E
                        
                        
                            n
                        
                    
                    =
                    
                        
                            a
                        
                        
                            n
                        
                    
                    
                        
                            e
                        
                        
                            j
                            k
                            ∅
                            n
                        
                    
                    X
                
            
Here,                         
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            '
                                        
                                    
                                    =
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    ∅
                                    n
                                
                            
                        
                     represents “aperture field excitation”.
Written in the matrix form, the above equation may be expressed as the following:
                
                    
                        
                            E
                        
                        
                            n
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                a
                                            
                                            
                                                1
                                            
                                        
                                        
                                            
                                                e
                                            
                                            
                                                j
                                                k
                                                ∅
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                a
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                e
                                            
                                            
                                                j
                                                k
                                                ∅
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                a
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                e
                                            
                                            
                                                j
                                                k
                                                ∅
                                                N
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        1
                                                    
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                        f
                                        (
                                        
                                            
                                                ∝
                                            
                                            
                                                1
                                            
                                            
                                                p
                                            
                                        
                                        )
                                        
                                            
                                                e
                                                x
                                                p
                                                (
                                                j
                                                k
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        1
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        2
                                                    
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                        f
                                        (
                                        
                                            
                                                ∝
                                            
                                            
                                                2
                                            
                                            
                                                p
                                            
                                        
                                        )
                                        
                                            
                                                e
                                                x
                                                p
                                                (
                                                j
                                                k
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        2
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                g
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        ∝
                                                    
                                                    
                                                        N
                                                    
                                                    
                                                        e
                                                    
                                                
                                            
                                        
                                        f
                                        (
                                        
                                            
                                                ∝
                                            
                                            
                                                N
                                            
                                            
                                                p
                                            
                                        
                                        )
                                        
                                            
                                                e
                                                x
                                                p
                                                (
                                                j
                                                k
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        N
                                                    
                                                
                                                )
                                            
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        N
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
However, it is well known from algebra that for the product of two matrices to be defined the number of columns of the first matrix must be equal the number of rows of the second matrix, which is clearly not the case for the above expression. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that to be able to multiply the matrices one of them has to be transposed from vertical to horizontal format by using matrix transposition operation:
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        e
                                                    
                                                    
                                                        j
                                                        k
                                                        ∅
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        2
                                                    
                                                
                                                
                                                    
                                                        e
                                                    
                                                    
                                                        j
                                                        k
                                                        ∅
                                                        2
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        e
                                                    
                                                    
                                                        j
                                                        k
                                                        ∅
                                                        N
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            T
                        
                    
                    =
                    [
                    
                        
                            a
                        
                        
                            1
                        
                    
                    
                        
                            e
                        
                        
                            j
                            k
                            ∅
                            1
                        
                    
                     
                    
                        
                            a
                        
                        
                            2
                        
                    
                    
                        
                            e
                        
                        
                            j
                            k
                            ∅
                            2
                        
                    
                     
                    
                        
                            a
                        
                        
                            N
                        
                    
                    
                        
                            e
                        
                        
                            j
                            k
                            ∅
                            N
                        
                    
                    ]
                
            
thus arriving at
                
                    
                        
                            E
                        
                        
                            n
                        
                    
                    =
                    
                        
                            (
                            
                                
                                    I
                                
                                
                                    '
                                
                            
                            )
                        
                        
                            T
                        
                    
                    X
                
            
as recited by the claim).”
Regarding claim 8, Purdy teaches or fairly suggests “wherein the antenna array comprises N array elements (paragraph 0035: N antenna elements 114), and the plurality of measurement points comprise M measurement points (paragraph 0035: M probe positions each representing a single measurement);
the first amplitude phase transformation matrix Y from the N array elements to the M measurement points is denoted as:

    PNG
    media_image2.png
    630
    1426
    media_image2.png
    Greyscale

(as was explained above in the rejection of claim 6, in Purdy,                         
                            Y
                            =
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                            m
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    p
                                
                            
                            )
                            
                                
                                    e
                                    x
                                    p
                                    (
                                    j
                                    k
                                    
                                        
                                            r
                                        
                                        
                                            n
                                            m
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                            m
                                        
                                    
                                
                            
                        
                    
which is a different way of expressing a NxM matrix) 

    PNG
    media_image3.png
    133
    294
    media_image3.png
    Greyscale
 denotes an amplitude phase transformation factor of the nth array element at a position of the mth measurement point (as was explained above in the rejection of claim 6, in Purdy, each component of the matrix is expressed as                         
                            Y
                            =
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                            m
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    p
                                
                            
                            )
                            
                                
                                    e
                                    x
                                    p
                                    (
                                    j
                                    k
                                    
                                        
                                            r
                                        
                                        
                                            n
                                            m
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                            m
                                        
                                    
                                
                            
                        
                    . Although compared to the recited in the claim formula the matrix component in Purdy has an additional operand                         
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    p
                                
                            
                            )
                        
                    , as stated in paragraph 0059 it represents the probe pattern measured or predicted by calculation prior starting the process. Therefore, the formula disclosed by Purdy is much more accurate than the calculations in instant application since it takes into account the probe pattern. However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that when the distance between the antenna and the probe is much larger than the size of the antenna perpendicular to the direction from the antenna to the probe and/or if the probe has omnidirectional pattern, this component may be approximated as a constant and taken outside of the matrix), n=1, 2, . . . , N, m=1, 2, . . . , M,                         
                            
                                
                                    θ
                                
                                
                                    m
                                    n
                                
                                
                                    '
                                
                            
                        
                     denotes an azimuth angle of the position of the mth measurement point in a spherical coordinate system with a center position of an array radiation pattern of the nth array element as an origin,                         
                            
                                
                                    ∅
                                
                                
                                    m
                                    n
                                
                                
                                    '
                                
                            
                        
                     denotes an elevation angle of the position of the mth measurement point in the spherical coordinate system with the center position of the array radiation pattern of the nth array element as the origin (paragraph 0060:                         
                            
                                
                                    ∝
                                
                                
                                    n
                                    m
                                
                                
                                    e
                                
                            
                        
                     defines the angles between the n-th antenna element boresight and the m-th probe direction. However, in view of the information from paragraph 0035 that the probe 122 takes azimuth and elevation scans, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that this angle from paragraph 0060 represents a three-dimensional angle combining azimuth and elevation angles),                         
                            
                                
                                    f
                                
                                
                                    n
                                
                            
                            (
                            
                                
                                    θ
                                
                                
                                    m
                                    n
                                
                                
                                    '
                                
                            
                            ,
                            
                                
                                    ∅
                                
                                
                                    m
                                    n
                                
                                
                                    '
                                
                            
                            )
                        
                     denotes the array radiation pattern of the nth array element at                         
                            (
                            
                                
                                    θ
                                
                                
                                    m
                                    n
                                
                                
                                    '
                                
                            
                            ,
                            
                                
                                    ∅
                                
                                
                                    m
                                    n
                                
                                
                                    '
                                
                            
                            )
                        
                     (paragraph 0058: represented by                         
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                            m
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                     which is the n-th element pattern at a three-dimensional angle comprising azimuth and elevation),                         
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    (
                                    |
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    m
                                                    n
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        →
                                    
                                    |
                                    )
                                
                            
                             
                        
                    denotes a phase correction of the array radiation pattern of the nth array element at the position of the mth measurement point (represented by                         
                            e
                            x
                            p
                            (
                            j
                            k
                            
                                
                                    r
                                
                                
                                    n
                                    m
                                
                            
                            )
                        
                     in the formula above),                         
                            |
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            m
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                                →
                            
                            |
                        
                     denotes a module of a vector from the position of the mth measurement point to the center position of the array radiation pattern of the nth array element (represented by                         
                            
                                
                                    r
                                
                                
                                    n
                                    m
                                
                            
                        
                     in the formula above), j denotes an imaginary unit (well known), and k denotes a propagation constant of an electromagnetic wave (paragraph 0057 regarding k).”
Regarding claim 9, Purdy teaches or fairly suggests “wherein the antenna array comprises N array elements (paragraph 0035: N antenna elements 114), and the second amplitude phase transformation matrix X of the N array elements to the target position is denoted as:

    PNG
    media_image4.png
    411
    425
    media_image4.png
    Greyscale

(as was explained above in the rejection of claim 7, in Purdy,                         
                            X
                            =
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    p
                                
                            
                            )
                            
                                
                                    e
                                    x
                                    p
                                    (
                                    j
                                    k
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    
which is just another way of expressing a N matrix comprising a single column)
where 
    PNG
    media_image5.png
    109
    211
    media_image5.png
    Greyscale
 denotes an amplitude phase transformation factor of the nth array element at the target position (as was explained above in the rejection of claim 7, in Purdy, each component of the matrix is expressed as X                        
                            =
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    p
                                
                            
                            )
                            
                                
                                    e
                                    x
                                    p
                                    (
                                    j
                                    k
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    . Although compared to the recited in the claim formula the matrix component in Purdy has an additional operand                         
                            f
                            (
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    p
                                
                            
                            )
                        
                    , as stated in paragraph 0059 it represents the probe pattern measured or predicted by calculation prior starting the process. Therefore, the formula disclosed by Purdy is much more accurate than the calculations in instant application since it takes into account the probe pattern. However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that when the distance between the antenna and the probe is much larger than the size of the antenna perpendicular to the direction from the antenna to the probe and/or if the probe has omnidirectional pattern, this component may be approximated as a constant and taken outside of the matrix),                         
                            
                                
                                    θ
                                
                                
                                    n
                                
                            
                        
                     denotes an azimuth angle of the target position in a spherical coordinate system with a center position of an array radiation pattern of the nth array element as an origin,                         
                            
                                
                                    ∅
                                
                                
                                    n
                                
                            
                        
                     denotes an elevation angle of the target position in the spherical coordinate system with the center position of the array radiation pattern of the nth array element as the origin (paragraph 0060:                         
                            
                                
                                    ∝
                                
                                
                                    n
                                
                                
                                    e
                                
                            
                        
                     defines the angles between the n-th antenna element boresight and the probe direction corresponding to its specific and fixed position. However, in view of the information from paragraph 0035 that the probe 122 takes azimuth and elevation scans, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that this angle from paragraph 0060 represents a three-dimensional angle combining azimuth and elevation angles),                         
                            
                                
                                    f
                                
                                
                                    n
                                
                            
                            (
                            
                                
                                    θ
                                
                                
                                    n
                                
                            
                            ,
                            
                                
                                    ∅
                                
                                
                                    n
                                
                            
                            )
                        
                     denotes the array radiation pattern of the nth array element at                         
                            (
                            
                                
                                    θ
                                
                                
                                    n
                                
                            
                            ,
                            
                                
                                    ∅
                                
                                
                                    n
                                
                            
                            )
                        
                     (paragraph 0058: represented by                         
                            
                                
                                    g
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                            m
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                     which is the n-th element pattern at a three-dimensional angle comprising azimuth and elevation. When the position of the probe is fixed, it would take form of                         
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            n
                                        
                                        
                                            e
                                        
                                    
                                
                            
                        
                    ),                         
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    (
                                    |
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    n
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        →
                                    
                                    |
                                    )
                                
                            
                        
                     denotes a phase correction of the array radiation pattern of the nth array element at the target position (represented by                         
                            e
                            x
                            p
                            (
                            j
                            k
                            
                                
                                    r
                                
                                
                                    n
                                
                            
                            )
                        
                     in the formula above),                         
                            |
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                                →
                            
                            |
                        
                     denotes a module of a vector from the target position to the center position of the array radiation pattern of the nth array element (represented by                         
                            
                                
                                    r
                                
                                
                                    n
                                
                            
                        
                     in the formula above), j denotes an imaginary unit (well known), and k denotes a propagation constant of an electromagnetic wave (paragraph 0057 regarding k).”
Regarding claim 10, Purdy teaches or fairly suggests “wherein the antenna array comprises N array elements, and the plurality of sets of electromagnetic field measurement data comprise M sets of electromagnetic field measurement data, M≥N/3 (this claim appears to recite a particular case when the number of measurement data supposed to be larger or equal of the number of array elements divided by three. Although this specific condition is not disclosed by Purdy, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a large number of measurement points to more accurately characterize radiation patterns of the plurality of antenna elements. Paragraph 0035 states that the number of antenna elements 114 is N and the number of probe positions is M. Simply counting graphically illustrated in FIG 1C antenna elements 114 (including five dots representing antenna elements not illustrated) will yield 17 antenna elements. Similarly, counting probe positions M illustrated as dots will yield approximately 20 positions. This will meet the conditions recited in the claim since 20≥17/3).”
Regarding claim 11, Purdy in combination Zhang teaches or fairly suggests “wherein when M>N/3, the aperture field excitation is obtained (for explanation please see rejection of claims 1 and 10 above)…”
Purdy does not disclose that it is obtained “by a least squares algorithm.”
However, the examiner takes an official notice that it is well known that the method of least squares is a standard approach in regression analysis to approximate the solution of overdetermined systems (sets of equations in which there are more equations than unknowns) by minimizing the sum of the squares of the residuals made in the results of every single equation (https://en.wikipedia.org/wiki/Least_squares).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize any known method of finding solutions in determination of the antenna radiation pattern of Purdy’s including recited in the claim method of least squares on as needed basis with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
“What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103.” Id. at 419.

Regarding claim 12, Purdy in combination with Zhang and Vanwiggeren teach or fairly suggest “A device for measuring a radiation pattern of an antenna array (Purdy, shown in FIG 1C), comprising…”
“…a rotary table…” “…configured to set an antenna array (Purdy, shown as antenna positioner 126 in FIG 1C)…”
“…a controller (Purdy, shown as antenna controller 154 in FIG 1C as well as various components shown in the right side)…”
 (The rest of the claim is rejected over Purdy, Zhang and Vanwiggeren because of the same reasons as set forth in the rejection of claim 1 as well as claims 2 and 3 above because of similarity of limitations.).”
Regarding claim 22, this claim is rejected because of the same reasons as set forth in the rejection of claim 21 because they have similar limitations.
Regarding claim 14, this claim is rejected because of the same reasons as set forth in the rejection of claim 5 because they have similar limitations.
Regarding claim 16, this claim is rejected because of the same reasons as set forth in the rejection of claim 7 because they have similar limitations.
Regarding claim 17, this claim is rejected because of the same reasons as set forth in the rejection of claim 8 because they have similar limitations.
Regarding claim 18, this claim is rejected because of the same reasons as set forth in the rejection of claim 9 because they have similar limitations.
Regarding claim 19, this claim is rejected because of the same reasons as set forth in the rejection of claim 11 (which also includes the limitations of claim 10) because they have similar limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648